Citation Nr: 1048277	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  06-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to an initial increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1966 to March 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
In that decision, the RO awarded service connection for PTSD at a 
50 percent disability rating, effective from August 31, 2005.  
The Board notes that the Veteran was temporarily afforded a 100 
percent rating from May 28, 2007 to August 1, 2007, for a 
hospital stay over 21 days in relation to his PTSD.  The 
Veteran's disability rating returned to 50 percent, effective 
August 1, 2007.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record, for the entire appeal period, shows that 
the Veteran suffers from a depressed mood, flattened affect, 
difficulty sleeping due to nightmares and flashbacks, difficulty 
in adapting to stressful situations, difficulty concentrating, 
irritability and anger issues, hypervigilance, near-continuous 
panic unless isolated from other people, intermittent suicidal 
ideation, and an inability to establish and maintain effective 
relationships, but does not show that the symptomatology 
associated with the Veteran's service-connected PTSD more closely 
approximates total occupational and social impairment due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, but not greater, 
for the Veteran's service-connected PTSD have been met for the 
entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board finds that with regard to the Veteran's claim for an 
increased initial evaluation for his PTSD, the letters dated in 
October 2005 and January 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, these letters advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request records 
from any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
January 2007 letter provided this notice to the Veteran.  

The Board observes that the October 2005 letter was sent to the 
Veteran prior to the March 2006 rating decision.  The VCAA notice 
with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice in accordance with Dingess, however, was 
sent after the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the January 2007 letter fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (2007), 
38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the 
notice was provided the case was readjudicated and a September 
2007 supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished to 
the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment, private treatment records, and VA treatment records 
are associated with the claims folder.  

A QTC examination with respect to the issue on appeal was 
provided in February 2006 and a VA examination with respect to 
the issue on appeal was provided in August 2007.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Additionally, an examination for rating 
purposes should contain sufficient detail and reflect the whole 
recorded history of a Veteran's disability, reconciling the 
various reports into a consistent picture.  See Schafrath v. 
Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  
As noted below, the Board finds that the examinations obtained in 
this case are adequate, as they are predicated on a full reading 
of the VA medical records and a thorough examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue of entitlement to an increased rating for PTSD has been 
met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's PTSD.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the facts 
found during the appeal period.  Fenderson at 126-28.  As such, 
in accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the Veteran's 
service- connected PTSD.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

For reasons discussed in more detail below, the Board finds that 
the competent evidence demonstrates that the Veteran's service- 
connected disability was severe enough from the initial claim to 
warrant a 70 percent disability rating for the entire appeal 
period.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).  Under that diagnostic code, a 50 
percent rating is assigned when there is evidence of occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's symptomatology 
and its impact on his social and occupational functioning, the 
evidence of record contains a Global Assessment of Functioning 
(GAF) score.  The GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  
GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  
See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, the 
Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations based 
on each individual's symptomatology and level of functioning.  
Furthermore, the Board need not accept a GAF score as probative.  
See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of 
the Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion and 
reject others).

The Board has carefully reviewed the medical and lay evidence of 
record and, as noted above, concludes that the Veteran's service-
connected PTSD was characteristic of impairment warranting no 
more than a 70 percent disability rating for the entire appeal 
period.  
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for an increase to a 70 percent 
evaluation, but no more, for PTSD for the entire appeal period.  
The evidence of record includes post-service private and VA 
treatment records a February 2006 QTC examination and an August 
2007 VA examination.  The August 2007 VA examination indicated 
that the Veteran's PTSD is characterized by a depressed mood and 
flattened affect; irritability and anger issues, including 
frequent outbursts; difficulty sleeping due to nightmares; 
difficulty in adapting to stressful situations, especially when 
other people are involved; intrusive thoughts, intermittent 
suicidal ideation; and frequent panic attacks.  As will be 
discussed in more detail below, such symptoms warrant a 
disability rating of 70 percent.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 100 percent 
evaluation or higher.  In this regard, the Board notes that the 
Veteran's medical records do not contain evidence which supports 
a finding that he has gross impairment in thought processes or 
communication, delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, or 
disorientation as to time or place.  The Board acknowledges that 
treatment records indicate that the Veteran does suffer from 
intermittent suicidal ideation.  In this regard, the Board notes 
that the Veteran frequently has overwhelming guilt with respect 
to having attempted suicide while on active duty service and with 
respect to how difficult he makes the living situation for his 
family.  However, the Veteran states several times in the record 
that he does not intend to act on his thoughts of suicide because 
of his faith and how it will affect his family.  As such, there 
is no indication that the Veteran is in persistent danger of 
hurting himself.  The Board notes, therefore, that as the Veteran 
does not more nearly approximate the criteria for the higher 
evaluation, an evaluation of 100 percent is unwarranted.  

At the August 2007 VA examination the Veteran reported being 
hypervigilant; anxious; depressed; unable to concentrate; unable 
to sleep without nightmares and flashbacks occurring,.  The 
Veteran was oriented to time and space with no thought 
impairment, good hygiene, normal speech patterns, and no 
delusions or hallucinations.  The Veteran does suffer from 
intermittent suicidal ideation but does not indicate obsessive or 
ritualistic behavior.  Notably, the Veteran suffers from anxiety 
attacks, especially in stressful situations when it is necessary 
to interact with other people.  The Veteran prefers to be 
isolated from society and to avoid others altogether because he 
is easily angered and suffers from frequent panic attacks when 
forced to deal with other people.  The Veteran has almost no 
socialization other than interactions with his mother, wife, 
children, and grandchildren.  Additionally, a previous QTC 
examination dated February 2006 reveals that the Veteran suffers 
from a blunted affect, hypervigilance, exaggerated startle 
response and recurrent, intrusive, and distressing thoughts and 
recollections.  Various VA treatment records dating from 
September 2004 to February 2008 confirm the above symptoms noting 
additionally that the Veteran has short term memory problems, 
including remembering the names of people other than family; 
decreased interest in participating in any activity; depression; 
hopelessness; lethargy; bouts of tearfulness. 

As for evidence of inability to establish and maintain effective 
relationships, a symptom which suggests a 70 percent rating or 
higher, the Board notes, as stated above, that the Veteran 
reported being unable to interact with other people.  The Board 
notes, with regard to maintaining work relationships, that the 
Veteran retired from being a truck driver in 1991 and has not 
worked since.  The record indicates that the Veteran was forced 
to retire due to physical injuries.  With regard to maintaining 
social relationships, the Board notes the Veteran's prefers to be 
isolated from other people because interactions with others make 
him anxious and he has a history of getting into fights when 
situations get stressful.  On occasion the Veteran has impulse 
control issues and has, in the past, become violent.  As such, 
the Veteran appears to be impaired in establishing and 
maintaining social relationships.

Additionally, the Veteran has been assigned a large range of GAF 
scores from 20 to 80, by examiners at examinations dating from 
September 2004 to February 2008.  However, the Board notes that 
the majority of the GAF scores have ranged from 30 to 55 which 
indicate that the Veteran has moderate to severe impairment.  A 
July 2005 private treatment report, August 2005 and December 2005 
VA treatment notes, and VA inpatient treatment notes dated 
February 2008 reveal GAF scores of 20, 25, 40 and 30 to 35, 
respectively which reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up other children, is defiant at 
home, and is failing at school).  VA treatment notes, dating from 
May to July of 2007, the February 2006 QTC examination, and VA 
inpatient treatment note dated February 2008 reveal GAF scores of 
42 to 50 which reflect at least some serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job)  The Board acknowledges that 
outpatient treatment note dated September 2005, VA treatment 
notes dating from June 2006 to January 2007, and VA treatment 
notes dating from July 2007 to September 2007, and a psychiatric 
evaluation dated September 2004 reveal GAF scores of 55, 55 to 
58, 55, and 60 which indicates that the Veteran suffers from more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  However the Board finds that the 
majority of the examinations reveal that the Veteran suffers from 
serious symptoms, therefore the GAF scores indicating more severe 
symptoms are more consistent with the medical evidence of record.  
Accordingly, such characterization more closely approximates the 
schedular criteria associated with a 70 percent evaluation for 
the Veteran's PTSD.

In sum, the evidence of record demonstrates that the Veteran is 
impaired in maintaining effective relationships and has panic 
attacks and occasional violent outbursts when having to interact 
with other people.  The Board notes that the Veteran has been 
married for almost 30 years to his current wife.  The Board 
acknowledges the Veteran's statements that he is difficult to 
live with and that his family often has to walk on eggshells 
around him.  The Veteran has four children, two daughters and two 
sons.  One daughter is deceased and the Veteran and his wife are 
raising their granddaughter.  The Veteran has a distant but good 
relationship with all of his remaining children and his three 
grandchildren (including the one who lives with him).  The 
Veteran also stated in September 2004 VA psychiatric evaluation 
that he lives on his mom's property and that he does her shopping 
and attends church with her.  The Board notes, however that the 
Veteran does not interact with anyone outside his family and 
while he used to enjoy activities like golf, hunting, fishing, 
and sporting events with his sons, he rarely participates in any 
of these activities anymore.    

The record demonstrates that while the Veteran is able to 
function independently for the most part, that is, he does not 
neglect his personal appearance or hygiene.  The Board does note 
that the Veteran suffers from intermittent suicidal ideation, but 
the Veteran states he would never act on those thoughts and the 
evidence of record does not indicate that the Veteran suffers 
from obsessional rituals, hallucinations, delusions or cognitive 
impairment.  He does, however, exhibit a depressed mood, anxiety, 
flashbacks, irritability and anger control issues, chronic sleep 
impairment, hypervigilance, isolation, lack of motivation and 
concentration issues.  Based on the foregoing, the Board finds 
that the Veteran's PTSD more closely approximates the criteria 
for a 70 percent rating for the entire appeal period and 
entitlement to an increased rating on a schedular basis is 
therefore warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  The 
Board must consider the entire evidence of record when analyzing 
the criteria laid out in the ratings schedule.  However, while 
the Board notes that the Veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The evidence does show that symptomatology associated with the 
Veteran's PTSD more nearly approximates the schedular criteria 
associated with a 70 percent disability rating for the entire 
appeal period.  Therefore, a staged rating is not in order and as 
the Board finds that the 70 percent rating is appropriate for the 
entire appeal period.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate."  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule.  Id.

However, the Board notes that there is no evidence of record that 
the Veteran's PTSD warrants a rating higher than 70 percent on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  The record 
does not show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not rendered 
impracticable in this case, the Board is not required to refer 
this matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2010) for consideration of the assignment 
of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim for an increased initial 
evaluation for PTSD for the entire appeal period, but, as 
discussed above, a preponderance of the evidence is against a 
higher evaluation than is assigned herein.  Additionally, the 
Board has considered the benefit of the doubt rule and determined 
that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased initial evaluation of 70 percent, but 
not greater, for service-connected PTSD, for the entire appeal 
period, is granted.


REMAND

As noted above, the Veteran is service connected for PTSD 
currently evaluated at 70 percent disabling.  The Board further 
notes that the Veteran is currently unemployed and states that he 
has been retired for some time now.  The Board notes the severity 
of the Veteran's PTSD as noted in VA mental health inpatient 
notes dating from February 4, 2008, to February 8, 2008.  In this 
regard the Board notes that the Veteran has exhibited GAF scores 
as low as 20 and in the above mentioned records the Veteran 
exhibited a GAF score of 30 upon entry for inpatient treatment.  

The Court has recently held that a request for TDIU, whether 
expressly raised by a Veteran or reasonably raised by the record, 
is not a separate claim for benefits, but is rather part of the 
initial adjudication of a claim.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Thus, when entitlement to TDIU is raised during the 
appeal of an initial rating for a disability, it is part of the 
claim for benefits for the underlying disability.  Id at 454.

The law provides that a total disability rating may be assigned 
where the schedular rating is less than total, when the person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).
Entitlement to TDIU requires the presence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  Consideration may be given to 
the Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2008).  In reaching such a determination, the central 
inquiry is "whether the Veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

With consideration of all of the above, the Board finds that the 
Veteran should be afforded an examination to determine the 
current level of impact that the Veteran's service-connected PTSD 
has on his ability to obtain and maintain employment.  

Thus, the Board finds that a claim of entitlement to total 
disability individual unemployability (TDIU) is reasonably raised 
by the record.  However, the RO has not expressly adjudicated the 
issue of entitlement to TDIU.  The Veteran would therefore be 
prejudiced if the Board were to decide this claim without prior 
adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service- 
connected PTSD.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  In so doing, the RO 
may decide to pursue further development 
of the Veteran's employment history, or to 
obtain additional medical evidence or 
medical opinion, as is deemed necessary.  

2.	Schedule the Veteran for a compensation 
and pension (C&P) examination to determine 
the effect of the severity of the 
Veteran's PTSD on his ability to obtain 
and maintain employment.  The examiner 
should expressly describe what types of 
employment activities are limited because 
of his service-connected disability.  The 
examiner should also describe what type(s) 
of employment, if any, is feasible given 
the functional impairment of the Veteran's 
disability.  The examiner should render an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
service-connected PTSD causes him to be 
unable to obtain and retain substantially 
gainful employment.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.  

3.	After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case, and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


